                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                         AT PADUCAH
                                CIVIL ACTION NO. 5:18-CV-86-TBR

TERRANCE L. LANDERS                                                                   PLAINTIFF

v.

JEFF JOHNSON                                                                        DEFENDANT
                                     Memorandum Opinion

       This matter is before the Court upon a motion by Defendant, Jeff Johnson, to dismiss. (DN

26). Plaintiff, Terrance L. Landers, has not filed a response and the time to do so has passed. Fully

briefed, Defendant’s motion is ripe for review and for the following reasons is GRANTED.

       Plaintiff filed this action on June 4, 2018. (DN 1). On June 29, 2018, this Court ordered the

discovery deadline to be October 18, 2018. (DN 7). Defendant sent his first set of interrogatories

and requests for production of documents to Plaintiff on August 10, 2018. See (DN 26). On

October 26, 2018, this Court granted Plaintiff an extension of time to respond to Defendant’s

discovery requests. (DN 17). The Court ordered Plaintiff to provide answers and produce

documents in response to Defendant’s interrogatories and request for production of documents

within thirty days of the order. Id. These thirty days passed without a response.

       On March 11, 2019, Defendant filed a motion to dismiss or in the alternative for an

extension of deadlines. (DN 18). The Court granted the motion for an extension and extended the

discovery deadline to March 11, 2019 to provide Plaintiff more time to respond to Defendant’s

discovery requests. (DN 19). The Court ordered that “Plaintiff shall provide answers and produce

documents and/or any objections in response to Defendant’s First Set of Interrogatories and

Request for Production of Documents by March 11, 2019. Plaintiff is WARNED that failure to

comply with this order MAY RESULT IN A DISMISSAL OF THIS CASE.” (DN 19)
(emphasis in original). Plaintiff did not provide the requested answers or documents by March 11,

2019.

        On April 12, 2019, the Court held a telephonic conference. Plaintiff did not attend the

telephonic conference. (DN 22). Therefore, the Court set a show cause telephonic hearing for May

9, 2019. Id. Plaintiff did not attend the show cause hearing but later contacted the Court to explain

that he had moved to a new address and had missed the hearing because of his work schedule. (DN

23). The Court rescheduled the show cause hearing for May 17, 2019. Id. Plaintiff attended the

May 17 hearing and the Court scheduled another telephonic conference for June 12, 2019. (DN

24).

        Defendant states that “During the teleconference on June 12, 2019, the Court ordered

Plaintiff to provide answers and produce documents in response to Defendant’s First Set of

Interrogatories and Request for Production within thirty (30) days of the date of the teleconference

. . . however, as of [July 26, 2019], Plaintiff has failed to provide either.” (DN 26). Regardless,

Plaintiff has chosen not to respond to Defendant’s motion and therefore has waived opposition to

these claims. Defendant argues that

        [d]espite the Court granting Plaintiff multiple extensions, he has failed to respond
        or cooperate in discovery in any capacity. As a result, Defendant has been
        prejudiced in his ability to conduct discovery and therefore, to defend this case.
        Plaintiff was warned that his failure to comply with the order or any subsequent
        order of the Court may result in a dismissal of the case. As a result, Plaintiff’s
        complaint should be dismissed due to his non-compliance and failure to cooperate
        in discovery.
Id. at 2. The Court agrees.

        The Court has warned Plaintiff, on more than one occasion, that his failure to comply with

Court orders could result in the dismissal of his case. On June 29, 2018, for example, the Court

ordered that “Plaintiff is WARNED that . . . his failure to comply with this or any subsequent
order of the Court MAY RESULT IN A DISMISSAL OF THIS CASE.” (DN 7 at 3) (emphasis

in original). Despite the Court’s efforts to instruct, warn, and order Plaintiff to respond to

Defendant’s discovery requests, he has failed to comply for approximately a year.

        Upon filing this action, Plaintiff assumed the responsibility to actively litigate his claims.

Under Federal Rule of Civil Procedure 41(b), a defendant may move for dismissal of an action

“[i]f the plaintiff fails to prosecute or to comply with these rules or a court order.” Although federal

courts do afford pro se litigants some leniency on matters that require legal sophistication, such as

formal pleading rules, the same policy does not support leniency from court deadlines and other

procedures readily understood by laypersons, particularly where there is a pattern of delay or

failure to pursue a case. See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991). “[T]he lenient

treatment of pro se litigants has limits. Where, for example, a pro se litigant fails to comply with

an easily understood court-imposed deadline, there is no basis for treating that party more

generously than a represented litigant.” Pilgram v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996)

(citing Jourdan, 951 F.2d at 110).

        Upon review, the Court finds that Plaintiff’s repeated failures to participate in this litigation

and his failure to comply with the Court’s orders warrant dismissal under Federal Rule of Civil

Procedure 41(b). Therefore, by separate Order, the court will dismiss the instant action.




CC:     Terrance Lee Landers, Pro Se
        7893 Covernook Avenue                                   September 27, 2019
        Apartment 2906
        Mount Healthy, OH 45231
        512-832-9040
CC:     Counsel of Record
